Citation Nr: 0915799	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  03-32 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for peripheral 
vestibular disorder, currently rated as10 percent disabling.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran had active service from August 1981 to August 
1985 and from October 1986 to July 1986.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part granting an increased evaluation to a 10 
percent disability rating for episodic disequilibrium.  In 
April 2007 the Board remanded the case for additional 
development, and it now returns for further review. 


FINDINGS OF FACT

For the entire rating period on appeal, objective findings or 
independent corroboration of dizziness and occasional 
staggering are not present.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for peripheral vestibular disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.88a, Diagnostic Code 6204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or SSOC.  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

VA has fulfilled the above requirements in this case.  By a 
VCAA letter in July 2002, prior to the RO's initial 
adjudication in February 2003, the RO attempted to inform the 
Veteran of the notice and duty-to-assist provisions of the 
VCAA, and to advise him of the information and evidence 
necessary to substantiate his claims, including for an 
increased rating for peripheral vestibular disorder.  This 
letter set forth the bases of review and the requirements to 
sustain the claim, and noted that it is ultimately the 
Veteran's responsibility to see that pertinent evidence not 
in Federal possession is obtained.  Unfortunately, although 
the letter was sent to the last known address of record, it 
was returned by the Post Office as undeliverable. 

A second attempt with a VCAA letter the RO sent to the same 
address in December 2002 was not returned as undeliverable, 
but the Veteran did not reply to that letter.  The February 
2003 rating action with its accompanying March 2003 
transmittal letter was sent to the same address, and was also 
not returned as undeliverable.  Rather, the Veteran replied 
to that decision with an April 2003 notice of disagreement 
(NOD), and in that NOD he provided a new address.  The record 
does not show whether the Veteran received the second VCAA 
notice in December 2002.  He was sent subsequent 
correspondence, including transmittal letters and their 
accompanying SOC and SSOC, in October 2003 and August 2006, 
respectively, to the address which he had provided with his 
NOD. 

The Board in its April 2007 remand requested that the RO 
issue a further VCAA letter, and the Appeals Management 
Center (AMC) then duly issued a VCAA letter to the Veteran's 
most recent address in March 2007.  The Veteran failed to 
reply to that VCAA letter, it was not returned as 
undeliverable, and there is otherwise no indication that the 
letter was not received.  This most recent VCAA letter also 
fulfilled the requirements of the VCAA, by duly attempting to 
explain the notice and duty-to-assist provisions of the VCAA, 
to inform of the information and evidence necessary to 
substantiate his claim for an increased rating for peripheral 
vestibular disorder, to inform of the respective duties of 
the Veteran and VA in obtaining evidence, to inform of the 
bases of review and the requirements to sustain the claim, 
and to inform that it was ultimately the Veteran's 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  In this respect, the Court has held, 
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while VA 
has a duty to assist in the development of his claim, that 
duty is not limitless.  "In the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Following that most recent VCAA letter in May 2007 and a 
follow-up development notice letter in February 2008, the AMC 
duly readjudicated the claim by an SSOC issued in September 
2008.  The Board is satisfied that by this VCAA notice in May 
2007, the follow-up notice letter in February 2008, and the 
SSOC in September 2008, the AMC fulfilled the development 
requested by the Board in its April 2007 remand.  Only 
substantial, and not strict, compliance with the terms of a 
Board remand is required pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The VCAA letters sent to the Veteran requested that he advise 
of any VA and private medical sources of evidence pertinent 
to his claims, and to provide necessary authorization to 
obtain such records.  The letters also requested evidence and 
information about symptoms and treatment, and any additional 
lay witness evidence that may inform of the level of 
disability due to his claimed peripheral vestibular disorder.  
The Veteran did not reply to inform of pertinent evidence, 
and additional pertinent evidence not of record is not 
otherwise indicated by the claims file.  Hence, any VA 
development assistance duty under the VCAA to seek to obtain 
indicated pertinent records has been fulfilled.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires VA, at a minimum, to notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent (noncompensable) to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

Considering thenotice criteria delineated in Vazquez-Flores, 
the Board finds that these requirements were adequately 
fulfilled by the above-noted VCAA letter in May 2007, and by 
the SSOC that followed thereafter.  The Veteran was informed 
by the May 2007 VCAA letter generally that the "[n]ature and 
symptoms of the condition;" "[s]everity and duration of 
symptoms;" and "[i]mpact of the condition and symptoms on 
employment" (quoting from the VCAA letter) were all evidence 
used in determining the rating.  It is true that the VCAA 
letter did not specifically inform, as the Board did in its 
April 2007 remand, that the criteria for the next-higher, 30 
percent evaluation required objective evidence of dizziness 
and occasional staggering.  See 38 C.F.R. § 4.88a, Diagnostic 
Code (DC) 6204.  However, the Veteran was asked, in the VCAA 
letter, to provide medical or lay statements or statements 
from employers, or Social Security determinations, to support 
how the disorder affected him, and this afforded general 
notice of evidence required to support the specific claim for 
increased rating based on the rating criteria for peripheral 
vestibular disorder.  The other criteria as delineated in 
Vazquez-Flores, as discussed supra, were explicitly fulfilled 
by the May 2007 VCAA letter.  

The Veteran has presented no avenues of evidentiary 
development that the RO has not pursued by query.  Hence, the 
case presents no reasonable possibility that additional 
evidentiary requests would further his claim.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159.  

The recent official examination in June 2006, as discussed 
infra, taken together with records of VA, private, and 
military facility treatment, are adequate for the Board's 
adjudication herein.  While, as discussed infra, objective 
findings of symptoms of disequilibrium required to meet the 
criteria for the next higher disability rating have not been 
shown upon treatment or evaluation or in submitted evidence, 
the Veteran was duly afforded the opportunity to produce such 
objective evidence, as the subject of the Board's April 2007 
remand.  Thus, the Board determines that the evidentiary 
record is adequate, and the only significant medical question 
remaining pertaining to the Veteran's claims for increased 
rating - that of objective evidence of increased disability - 
was in this case, based on development already undertaken, 
the responsibility of the Veteran.  A remand for a further 
examination would not present a reasonable possibility of 
affording a better picture of the nature and severity of the 
disorder over the rating period, because such an examination 
was already performed without such objective findings being 
discovered.  See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. 
App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) (VA's statutory duty to assist is not a 
license for a "fishing expedition").

Moreover, the claimant has not demonstrated any prejudicial 
or harmful error in VCAA notice.  See Shinseki v. Sanders, 
supra.  In sum, the Board concludes that all required notice 
and development assistance has been afforded to the 
appellant.

II.  Claim for Increased Rating for Peripheral Vestibular 
Disorder

The Veteran contends that his peripheral vestibular disorder 
warrants a higher evaluation than the 10 percent assigned, 
particularly since the daily episodes of dizziness and/or 
staggering impair his ability to obtain or retain employment.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. Part 4 (2008).  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

These ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  In all cases, the Board attempts to determine the 
extent to which the Veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions, and lay 
assertions do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay statements may serve to support claims 
by supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").

Here, the Board has duly considered the Veteran's lay 
statements, including as presented in submitted statements 
and statements noted in reports of medical treatment and 
examination.  While such symptoms of peripheral vestibular 
disorder with disequilibrium as are asserted here may be to 
some degree inherently subjective, the Board looks to the 
Veteran's statements as supported by more objective indicia 
of disability, including observable signs and symptoms of 
disease, laboratory tests, and the presence or absence of 
further objective signs of impairment, such as bruising or 
reduced daily functioning due to falls or other secondary 
effects of disequilibrium, including findings and conclusions 
of medical treatment professionals and examiners.  

This focus on objective evidence is particularly relevant 
where, as here, supportive objective findings are explicitly 
part of the rating criteria.  Peripheral vestibular disorder 
is rated based on symptoms.  Under the applicable diagnostic 
code, 38 C.F.R. § 4.88a, DC 6204, occasional dizziness 
warrants a 10 percent evaluation.  Dizziness and occasional 
staggering warrants a 30 percent evaluation.  However, the 
Note following that code specifically informs that objective 
findings to support the diagnosis are required for a 
compensable rating to be assigned under DC 6204 for 
peripheral vestibular disorder.  

On the basis of that note, the RO by the appealed rating 
action denied an increased evaluation for peripheral 
vestibular disorder, concluding, in effect, that because a 
compensable rating could not be assigned absent objective 
medical findings, a higher evaluation than the compensable 
(10 percent) rating already assigned cannot be granted absent 
such objective medical findings.  

The Veteran was not granted service connection for peripheral 
vestibular disorder by a December 1987 rating action based on 
objective findings of a symptomatic disorder, but rather by 
affording the Veteran the benefit of the doubt.  He then 
complained of episodes of disequilibrium lasting from several 
seconds up to a minute, and occurring two to three times per 
week.  But then, as now, medical examination and testing 
resulted in no objective findings to support the occurrence 
of the complained-of episodes.  A head CT scan with and 
without contrast performed in January 2003 also produced no 
findings identified as supporting the Veteran's self-reported 
symptoms of disequilibrium.  

Nonetheless, the Board observes that the Veteran was 
hospitalized at Walter Reed beginning in December 1985, due 
to symptoms of disequilibrium, with noted marching incapacity 
due to this condition.  Findings at that time were consistent 
with both a nonfunctioning right labyrinth system and a right 
peripheral vestibular lesion.  However, the disequilibrium 
was then assessed as due to unknown etiology, because a 
precise medical mechanism of the condition could not be 
ascertained.  This is not to say, however, that no vestibular 
disorder was present, since the Veteran did receive an 
administrative discharge from service in July 1986 based on 
the condition, with a Physical Evaluation Board finding of 
disequilibrium as a basis for the service discharge.  

Accordingly, the case as presented does not require objective 
findings of peripheral vestibular disorder to substantiate a 
compensable rating, since both service connection of a 
peripheral vestibular disorder and a compensable rating are 
already established.  Rather, the question at present is 
whether the cognizable evidence of record more nearly 
approximates the criteria for the assigned 10 percent 
evaluation, or a higher evaluation.  A 30 percent evaluation 
under DC 6204 requires disequilibrium and occasional 
staggering.  The Board believes that corroboration of 
symptoms is required to support this higher rating under the 
applicable code.  

Staggering is a symptom subject to lay observation, and hence 
does not, contrary to the RO's assessment, require objective 
medical evidence to support assignment of the 30 percent 
evaluation in this case where, as here, disequilibrium has 
already been established.  Nonetheless, neither medical nor 
lay statements, nor other medical or non-medical evidence has 
been presented to serve as either objective evidence or 
corroboration of disequilibrium or occasional staggering.  

Upon an official examination in June 2006, the examiner noted 
the Veteran's self-reported history of dizzy spells beginning 
with his training exercises involving artillery simulators 
was noted, and also noted the Veteran's complaint of 
intermittent transient episodes of unsteadiness, with objects 
seemingly moving around him.  However, the examiner noted 
that these symptoms were subjective, and that the examiner 
was unable to elicit the Veteran's symptoms at the 
examination.  Hence, the examiner was unable to corroborate 
the presence of the subjective symptoms.  

The Board accordingly remanded the case in April 2007 to 
afford the opportunity to obtain medical evidence or lay 
statements or other corroborating evidence to support a 
higher evaluation for the Veteran's disorder.  As noted 
above, the RO/AMC appropriately issued a VCAA letter in May 
2007 explaining the relative duties of the Veteran and the VA 
in obtaining evidence, and requesting that the Veteran inform 
of any medical evidence with findings of his peripheral 
vestibular disorder, or to provide statements of other  
individuals based on their knowledge and personal 
observations, addressing observed disability due to his 
peripheral vestibular disorder.  The RO also afforded him a 
follow-up letter in February 2008, again requesting evidence 
or information to support the claim.  The Veteran did not 
reply to these requests, and no additional evidence 
supportive of the claim was obtained.  

Because there is still no objective or corroborating evidence 
to support a greater level of disability due to the Veteran's 
peripheral vestibular disorder, the preponderance of the 
evidence is against entitlement to an increased evaluation 
from the 10 percent assigned.  38 C.F.R. § 4.88a, Diagnostic 
Code 6204.  Because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Because the Veteran has in some statements raised the 
question of interference with employment, based on impairment 
for work or worklike activities, the Board must consider 
referral of the case for extraschedular consideration.  The 
regulatory criteria for extraschedular consideration are as 
follows:

The governing norm in these exceptional 
cases is:  A finding that the case presents 
such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the regular 
schedular standards.

38 C.F.R. § 3.321(b)(1).  However, the evidence in this case 
fails to show inapplicability of the regular schedular 
criteria.  Rather, objective or corroborating evidence to 
support the Veteran's subjective symptoms was sought, 
including from the Veteran and from an official examiner, 
with none produced.  In the absence of such evidence, the 
Board considers the application of the regular schedular 
criteria to deny the claim is appropriate, as upon referral 
for an extraschedular rating there would still be no 
objective or corroborating evidence to support a higher 
evaluation.  The Veteran has not presented employer or 
hospital records or statements as evidence supportive of a 
higher evaluation on either a schedular or extraschedular 
basis, and the Board is left with the same situation of 
unsubstantiated subjective contentions, notwithstanding the 
inclusion among these contentions the Veteran's assertions of 
interference with employment.  The Court has held that, "if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
In view of the foregoing, and in the absence of objective or 
corroborating evidence of an exceptional disability picture, 
referral for consideration of an extraschedular evaluation is 
in this case not warranted.

The Board must also consider whether staged ratings are 
warranted in this case, to reflect a greater disability 
rating than that assigned for some portion of the rating 
interval in question, as associated with the Veteran's claim 
for increased rating received in July 2002.  However, as 
discussed supra, while the Board notes the Veteran's 
assertions of greater disability associated with his 
peripheral vestibular disorder, objective findings to support 
an increased rating have not been shown during the rating 
period.  Hence, staged ratings for assignment of a higher 
evaluation during any subset of the rating period are not 
warranted.  


ORDER

An increased disability rating above the 10 percent assigned 
for peripheral vestibular disorder is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


